Case 2:21-cv-00524-ODW-AS Document 60 Filed 08/24/21 Page 1 of 2 Page ID #:1218




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         AUG 24 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  CALIFORNIA GROCERS                              No. 21-55174
  ASSOCIATION, a California non-profit
  organization,                                   D.C. No. 2:21-cv-00524-ODW-AS
                                                  Central District of California,
                  Plaintiff-Appellant,            Los Angeles

   v.                                             ORDER

  CITY OF LONG BEACH, a charter
  municipality,

                  Defendant-Appellee,

   and


  UNITED FOOD & COMMERCIAL
  WORKERS LOCAL 324,

                  Intervenor-Defendant-
                  Appellee.

  Before: SCHROEDER, TASHIMA, and HURWITZ, Circuit Judges.

         This appeal challenges the district court’s February 25, 2021 denial of

  preliminary injunctive relief. A review of the record reveals that while this appeal

  was pending, the district court dismissed the action and entered final judgment.

  Because the district court’s order denying preliminary injunctive relief has merged

  into the final judgment entered on August 9, 2021, we dismiss this appeal as moot.

  See Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 730 (9th Cir. 2017)

  LCC/MOATT
Case 2:21-cv-00524-ODW-AS Document 60 Filed 08/24/21 Page 2 of 2 Page ID #:1219




  (“When a case is dismissed while an appeal of an order on a preliminary injunction

  is pending, the preliminary injunction order ‘merges’ into the final judgment.”);

  SEC v. Mount Vernon Mem’l Park, 664 F.2d 1358, 1361-62 (9th Cir. 1982).

        Appellant’s motion to dismiss (Docket Entry No. 27) is denied as moot.

        DISMISSED.




  LCC/MOATT                                2                                   21-55174
